OPINION
LANGDON, Justice.
This is an appeal brought for the purpose of reforming and correcting certain recitals alleged to be false and incorrect contained in a judgment which was agreed upon and approved as to both form and substance by all parties of record in the court below and *444which judgment has been voluntarily satisfied or complied with by such parties.
Since the appeal is before us without any assignment by any of the parties of record in the court below complaining of any error on the part of the trial court and there being no fundamental error apparent of record the judgment is affirmed.
Affirmed.